STATE OF MINNESOTA
                                                                            June 13, 2016

                                 IN SUPREME COURT                             Onm OF
                                                                         AJII!IBJAIECUitliS
                                        A15-1946


In rePetition for Disciplinary Action against
David Edwin Wandling, a Minnesota Attorney,
Registration No. 0232312.


                                        ORDER

        The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent David Edwin Wandling committed .

professional misconduct warranting public discipline-nc,1mely, misappropriating client

funds; making false statements to conceal the misappropriation; failing to comply with

court rules; failing to maintain trust account books and records; engaging in trust-account

violations; failing to provide written notice of disbursements of earned fees; and making

false statements to the Director. See Minn. R. Prof. Conduct 1.15(a), (b), (c)(3)-(5), and

(h), as interpreted by Appendix 1 thereto, 3.4(c), 4.1, 8.l(a)-(b), and 8.4(c)-(d), and Rule

25, Rules on Lawyers Professional Responsibility (RLPR).

        The parties have filed an amended stipulation for discipline with the court. In it,

respondent withdraws his previously filed answer, admits the allegations in the petition for

disciplinary action, except for one paragraph, and waives his rights pursuant to Rule 14,

RLPR.     The parties recommend that, in light of mitigating factors, the appropriate

discipline is an indefinite suspension with no right to petition for reinstatement for 30

months.


                                             1
       The court has independently reviewed the file and approves the recommended

discipline.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent David Edwin Wandling is indefinitely suspended from the

practice of law, effective 14 days from the date of this order, with no right to petition for

reinstatement for 30 months from the effective date of his suspension.

       2.     Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR.

Reinstatement is conditioned on successful completion of the written examination required

for admission to the practice of law by the State Board of Law Examiners on the subject of

professional responsibility and satisfaction of continuing legal education requirements

pursuant to Rule 18(e), RLPR.

       3.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals) and shall pay $900 in costs pursuant

to Rule 24, RLPR.

       Dated: June 13, 2016                       BY THE COURT:



                                                 ~sgk
                                                  Associate Justice




                                             2